DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s claim amendments and arguments filed 5/20/2022 have overcome all the claim rejections made by the Examiner in the office action mailed 1/31/2022.
As a result, pending claims 19, 21-31 and 33-36 are no longer rejected under 35 USC § 112.
Double Patenting
The amendments to pending claims 19, 21-31 and 33-36 filed 5/20/2022 have overcome the statutory double patenting rejection of claims 19-36, as set forth in the office action of 1/31/2022. However, these amendments required further consideration and, as such, a new rejection is made below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 21-31 and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 24-34, 36 and 38-42 of copending Application No. 16/803,571 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 19, 21-31 and 33-36 of the present application, when given the subject matter of claims 22, 24-34 and 38-42 of copending Application No. 16/803,571.
With respect to claim 19 of the present application: A method for detecting incident laser radiation on a spacecraft [ taught by lines 1-2 of claim 22 of copending Application No. 16/803,571 ], the method comprising: separately recording the incident radiation in spectral ranges [ taught by lines 3-4 of claim 22 of copending Application No. 16/803,571 ], the spectral ranges including (i) several discrete, narrowband spectral ranges, and (ii) at least one broadband spectral range including at least two of the narrowband spectral ranges; converting the radiation recorded in the spectral ranges into further processable electrical signals [ taught by lines 5-9 of claim 22 of copending Application No. 16/803,571 ]; and evaluating the electrical signals together [ taught by line 10 of claim 22 of copending Application No. 16/803,571 ].
Claims 21-31 of the present application are taught by claims 24-34 of copending Application No. 16/803,571.
Claim 33 of the present application is taught by claim 36 of copending Application No. 16/803,571.
Claims 34-36 of the present application are taught by claims 38-40 of copending Application No. 16/803,571.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 21-23, 25 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinclair et al (7,683,310).
With respect to claim 19, Sinclair et al disclose: A method for detecting incident laser radiation on a spacecraft [ column 1, lines 20-34 establish that the disclosed device is intended to be used on satellites ], the method comprising: separately recording the incident radiation in spectral ranges [ figure 3C teaches detecting incident radiation in discrete spectral ranges ], the spectral ranges including (i) several discrete, narrowband spectral ranges [ column 7, lines 55 – 65 teaches the photodetector (18) detect four discrete wavelengths (532nm, 633nm, 800nm and 1,060nm) corresponding to light sources (Nd laser, helium-neon laser, semiconductor diode laser, and Nd:YAG laser) – note laser source are inherently narrowband ] ,and (ii) at least one broadband spectral range including at least two of the narrowband spectral ranges [ a broadband is defined by the range encompassed by the photodetector (18) being able to at least detect in the range from 532nm to 1,060nm ]; converting the radiation recorded in the spectral ranges into further processable electrical signals [ taught by column 11, lines 59-62 ]; and evaluating the electrical signals together [ taught by column 12, lines 1-34 ].
Claims 21-23 are anticipated by column 7, lines 55-65.
Claim 25 is anticipated by column 12, lines 1-34.
Claim 34 is anticipated by the subject matter of Sinclair et al applied to claim 19. Note that column 1, lines 20-34 teach that laser warning receivers have an intended use on a satellite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al (7,683,310). 
Claim 24 would have been obvious because column 8, lines 6-9 of Sinclair et al suggest embodiments covering a range of 300nm to 1900nm.
Column 6, lines 30-37 teach the use of a signal processor to operate on the electrical signals output from the detectors (18), thus rendering claim 26 obvious in that time synchronization signals are an inherent part of a signal processor.
Claims 27 and 30 would have been obvious because column 12, line 50 suggested including circuitry to determine if the laser light is pulsed or continuous.
Claim 31 would have been obvious because figure 1B shows detecting light from different directions — the direction defining a specific space.
Allowable Subject Matter
Claims 28, 29, 33, 35 and 36 are, upon filing of a terminal disclaimer, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 5/20/2022, with respect to the rejection of claim 19 under 35 USC 102, as being anticipated by Sinclair et al, have been fully considered but they are not persuasive.  
The limitations argued have been addressed in the rejection set forth above.
Applicant’s arguments, see the arguments and amendments, filed 5/20/2022, with respect to claims 28, 29, 33, 35 and 36 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645